Title: 28th.
From: Adams, John Quincy
To: 


       The weather was pleasant. Townsend rode, this day. I pass’d the evening with him: and found Miss Knight at Mrs. Hooper’s. After having dismiss’d two or three inconstant suitors, she is now address’d by a Mr. Gregory from Boston, to whom she will probably soon be united. 
         
          With all the charms of beauty richly fraught,
          Lucinda’s form my fond attention caught.
          A faultless person and a lovely mind,
          I found with wonder, were in her combin’d
          Deficient only in a single part,
          She wanted nothing but a feeling heart.
          Calm and unruffled as a Summer Sea,
          From Passions gale’s Lucinda’s breast is free,
          A faithless lover she may well defy
          Recall her heart nor breathe a single sigh
          And should a second prove inconstant too
          She changes on till she can find one true.
         
         Such a character may be esteemed; it may likewise be beloved, for she has had more than one Lover; but their unsteadiness may possibly derive some excuse from this very disposition of her’s: for my own part, I never could conceive such sentiments with respect to her, as would enable me to be inconstant.
      